Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

	Claims 109-141 are pending.
	Claims 130-141 are newly added.
	Claims 109-141 are under examination on the merits.

Rejections Maintained
35 U.S.C. 112, First Paragraph
The rejection of claims 109-129 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, is maintained.

35 U.S.C. 112, Second Paragraph
The rejection of claim 124 under 35 U.S.C. 112, second paragraph. for containing various trademark/trade names is maintained.

35 U.S.C. 102(a)
The rejection of claims 109-114, 118-123, 126, 127, and 129 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cong et al. (WO 2009/056634, international publication date: 05/07/2009) is maintained.

35 U.S.C. 103
The rejection of claims 109-129 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cong et al. (WO 2009/056634, international publication date: 05/07/2009, in IDS from 08/24/2020) and Silence et al. (US PG PUB 2007/0178082, publication date: 08/02/2007) is maintained.

Nonstatutory Double Patenting
The rejection of claims 109-129 on the ground of nonstatutory double patenting as being
unpatentable over claim 1 of U.S. Patent No. 9,428,583 in view of Cong et al. (WO
2009/056634, international publication date: 05/07/2009, in IDS from 08/24/2020) and Silence et
al. (US PG PUB 2007/0178082, publication date: 08/02/2007) is maintained. Applicant has requested that this rejection be held in abeyance at this point on prosecution.

Response to Arguments
	In Applicant Arguments, dated 08/26/2022, Applicant points out that the claims have been amended to recite a first receptor binding domain that competes for binding to LRP6 β-propeller 1 domain with a reference antibody that binds to LRP6 β-propeller 1, wherein the reference antibody is MOR08168, MOR08545, and MOR06706 or the second receptor binding domain competes for binding to LRP6 β-propeller 3 domain with a reference antibody that binds to LRP6 β-propeller 3, wherein the reference antibody is MOR06475, MOR08193, and MOR08473. The claims have also been amended to recite that the multivalent antibodies of the invention may comprise the CDRs from MOR08168 or MOR06475. Applicant further asserts that “[f]unctionally, the specification discloses, e.g., in Fig. 2A that the β-propeller 1 binders
having the structural features of MOR08168, MOR08545, and MOR06706, as disclosed in Table 1, specifically inhibit Wnt1-dependent signaling without a significant effect on Wnt3 A-dependent signaling. Similarly, as shown in Fig. 2B, the specification discloses that β-propeller 3 binders having the structural features of MOR06475, MOR08193, and MOR08473, as disclosed in Table 1, specifically inhibited Wnt3A-dependent signaling without a significant effect on Wnt1-dependent signaling… Structurally, with respect to the β-propeller 1 binders listed in Table 1 of the specification, MOR08168, MOR08545 and MORO06706 share structural and functional features in common with the scope of the claims, as shown by the sequence alignment provided in Exhibit A submitted herewith. Specifically, the VH of MOR08545 and MOR06706 are 80.65% and 86.29% identical, respectively, to the VH of MOR08168; and the VL of MOR08545 and MOR06706 are 83.18% and 86.29% identical, respectively, to the VL of MOR08168. With respect to the β-propeller 3 binders listed in Table 1 of the specification, MOR06475, MOR08193 and MOR08473 share structural and functional features in common with the scope of the claims, as shown by the sequence alignment provided in Exhibit A submitted herewith. Specifically, the VH of MOR08193 and MORO08473 are 100% and 50.82% identical, respectively, to the VH of MOR06475; and the VL of MOR08193 and MOR08473 are 95.37% and 50.82% identical, respectively, to the VL of MOR06475. Further, in Example 11 of specification Applicant characterized the exemplary LRP6 epitope of MOR06475 by hydrogen deuterium exchange (HDx) mass spectrometry (MS). The following residues of LRP6 were identified as likely participating directly in the MOR06475 epitope: R638, W850, S851, R852, and R853… Therefore, the pending claims encompass sufficient representative species functionally and structurally, e.g., CDR, VH/VL, and scFv amino sequences, for related β-propeller 1 binders and β-propeller 3 binders to constitute a substantial portion of the genus.”
	Applicant’s arguments have been fully considered but are not deemed persuasive. It is initially noted that reference antibodies MOR08168, MOR08545, MOR06706, MOR06475, MOR08193, and MOR0847 have been adequately described by both function and structure; however the issue with written description in the instant case is that the description is that the claims are drawn to a broad genus of multivalent (or biparatopic or bispecific) antibodies that comprise any LRP6-propeller 1 domain-binding site and any LRP6 B-propeller 3 domain-binding site, wherein said LRP6 β-propeller 1 domain- and β-propeller 3 domain-binding sites form a multivalent antibody that possesses the functional characteristics of 1) inhibiting β-propeller 1-mediated Wnt1 signaling and β-propeller 3-mediated Wnt3a signaling and 2) displaying no significant potentiation of a Wnt signal. Even though said reference antibodies (MOR08168, MOR08545, MOR06706, MOR06475, MOR08193, and MOR0847) are adequately described, one skilled in the art would be unable to determine which LRP6-propeller 1 domain-binding sites and which LRP6 β-propeller 3 domain-binding sites may be combined such that a resultant bivalent antibody possesses the functional characteristics of 1) inhibiting β-propeller 1-mediated Wnt1 signaling and B-propeller 3-mediated Wnt3a signaling and 2) displaying no significant potentiation of a Wnt signal. Further the claimed genus of bivalent anti-LRP antibodies have not been described by the disclosure of a representative number of species or by the disclosure of relevant, identifying structural characteristics that correlate with the claimed functional characteristics.
It is also noted that Example 11 of the specification appears to describe a partial epitope for MOR06475; however as detailed below in the new grounds of rejection under 35 U.S.C. 112, first paragraph, this observation is not sufficient to adequately describe the genus of antibodies that binds said epitope.
Newly added claims 130-141 recite a multivalent antibody that comprises multiple receptor binding domains, wherein the first antigen binding domain competes for binding to LRP6 β-propeller 1 domain with a reference antibody that binds to LRP6 β-propeller 1, wherein the reference antibody is MOR08168, MOR08545, and MOR06706 or the second receptor binding domain competes for binding to LRP6 β-propeller 3 domain with a reference antibody that binds to LRP6 β-propeller 3, wherein the reference antibody is MOR06475, MOR08193, and MOR08473. These claims are newly rejected under 35 U.S.C. 112, first paragraph. As detailed below, these claims are drawn to a broad genus of multivalent antibodies that compete with one of the recited reference antibodies. Absent empirical determination, one skilled in the art could not readily envision at least most of the species encompassed by claimed genus of multivalent antibodies. Specifically in the absence of empirical determination one skilled in the art would be unable to determine which heavy and light chain CDR sequences may be combined such that a resultant antibody competes for binding with reference antibodies MOR08168, MOR08545, MOR06706, MOR06475, MOR08193, or MOR0847. As such it is submitted that the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing. The rejection of the claims under 35 U.S.C. 112, first paragraph, has therefore been maintained.
With respect to the rejection of claim 124 under 35 U.S.C. 112, second paragraph, for containing trademark/trade names, Applicant initially asserts that the trademark for avimer is no longer active and has been abandoned, thus obviating the rejection. Even though the trademark for avimer is no longer active, Applicant has provided no evidence or arguments for why a trademark that is no longer active is not subject to a rejection under 35 U.S.C. 112(b). One skilled in the art would reason that even abandoned trademarks do not clearly define a product, because said trademark describes the source of the product, rather than the product itself. Furthermore other than simply asserting that the agents described by the claimed trademarks are well-known and adequately described in the literature, Applicant has provided no evidence that said agents described by the claimed trademarks are well-known and adequately described in the literature. As such the burden of demonstrating that said agents described by the claimed trademarks are well-known and adequately described in the literature had not been met by Applicant. The rejection of the claim under 35 U.S.C. 112, second paragraph, has therefore been maintained.
With respect to the rejection of the claims under 35 U.S.C. 102(a), Applicant asserts that “[r]egarding Cong et al., Applicant notes that Cong et al. describes Fab fragments of LRP6
antibodies (i.e., monovalent antibodies) that have antagonistic Wnt activity, and that conversion of the Fabs to a full length IgG antibody (i.e., a bivalent antibody) results in a bivalent antibody that potentiates (enhances) a Wnt signal (see, for example, paragraph [0027] of Cong et al.). Cong et al. does not disclose multivalent or biparatopic antibodies with the functional properties claimed here, e.g., the multivalent or biparatopic antibodies that inhibit a canonical Wnt signal transduction pathway and that display no significant potentiation of a Wnt signal.”
	This argument has been fully considered but is not deemed persuasive. Although there may be embodiments of the bivalent LRP6 antibodies of Cong et al., wherein antagonistic Fab fragments are combined into full length antibodies that enhance Wnt signaling, one skilled in the art would reason that combining antagonistic Fab fragments would often be expected to yield full length antibodies that are antagonistic. Furthermore the disclosure of Cong et al. clearly teaches bivalent anti-LRP molecules that bind propeller 1 and propeller 3 and inhibit Wnt3- and Wnt3a-specific signaling activity. - “In various embodiments, the LRP6 binding molecule (e.g., an anti-LRP6 antagonizing antibody) binds in such a way to an epitope within human LRP6(e.g., to human LRP6 propeller 1, propeller 3, or to constituent domains or motifs thereof) so as to prevent certain Wnt ligands from similarly binding. By way of non-limiting example, LRP6 binding molecules which antagonize Wnt signaling pathway prevent Wntl or Wnt3a ligands from binding LRP6... In various embodiments, the LRP6 binding molecule (e.g., an anti-LRP6 antagonizing antibody) is capable of binding to more than one propeller of LRP6 (e.g., simultaneously to propeller 1, propeller 3, or to constituent domains or motifs thereof)). In some instances, said simultaneously-binding LRP6 binding molecule is capable of preventing certain Wnt ligands from similarly binding LRP6. By way of non-limiting example, said simultaneously-bindinng LRP6 binding molecules are capable of preventing Wnt1 or Wnt3a ligands from binding LRP6. By way of non-limiting example, said simultaneously-binding LRP6 binding molecules are capable of inhibiting Wnt3- and Wnt3a-specific signalingactivity.” See [0015]-[0016]. Accordingly Cong et al. contemplate bispecific anti-LRP6 antibodies that inhibit propeller 1-mediated Wnt1 signaling and propeller 3-mediated Wnt3a signaling, which would not be expected to significantly potentiate Wnt signaling, as recited in claim 109. The rejection of the claims under 35 U.S.C. 102(a) has therefore been maintained.
	With respect to the rejection of the claims under 35 U.S.C. 103(a), Applicant asserts that the teachings of Silence et al. do not cure the deficiencies of Cong et al., which do not disclose bivalent anti-LRP6 antibodies that inhibit Wnt signal transduction pathways and do not significantly potentiate Wnt signaling. This argument has been fully considered but is not deemed persuasive, because as indicated above Cong et al. contemplate bispecific anti-LRP6 antibodies that inhibit propeller 1-mediated Wnt1 signaling and propeller 3-mediated Wnt3a signaling, which would not be expected to significantly potentiate Wnt signaling. The rejection of the claims under 35 U.S.C. 103(a) has therefore been maintained.

New Grounds of Rejection
35 U.S.C. 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 130-141 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	A determination of whether a claimed invention is compliant with the written description requirement of 35 U.S.C. 112, is made based on the considerations that are outlined in Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4, 01/05/2001, hereinafter referred to as “Guidelines”. 
The “Guidelines” state that when a patent application is filed, there is a strong presumption that adequate written description under 35 U.S.C. 112, first paragraph, is present, however:
“The issue of a lack of adequate written description may arise even for an original claimed when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” See p. 1105, first column. 

Furthermore, in Vas-Cath v. Mahurkar, 935 F.2d 1555 (1991), the Federal Circuit, in quoting In re Driscoll, 562 F.2d 1245, 1250, 195 USPQ 434, 438 (CCPA 1997), stated that “[I]t should be readily apparent from recent decisions of this court involving the question of compliance with the written description requirement of § 112 that each case must be decided on its own facts. Thus, the precedential value of cases in this area is extremely limited.” Id. at 1562.   
Additionally, the Federal Circuit has explained that claim language, even original claim language, having ipsis verbis (i.e., in the same words) support in the specification does not necessarily establish compliance with the written description requirement. As stated in Enzo Biochem, Inc. v. Gen-Probe Incorporated, 323 F.3d 956 (2002):
“Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. One may consider examples from the chemical arts. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its function of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. Similarly, the expression [“]an antibiotic penicillin[”] fails to distinguish a particular penicillin molecule from others possessing the same activity. A description of what a material does, rather than of what it is, usually does not suffice. (emphasis added)” Id. At 968.

Thus, even original claims that are fully supported by the specification must comply with the written description requirement, which establishes that the inventor was in possession of the claimed invention at the time of filing. 
Newly added claims 130-141 are drawn to a multivalent antibody that comprises multiple receptor binding domains, wherein the first antigen binding domain competes for binding to LRP6 β-propeller 1 domain with a reference antibody that binds to LRP6 β-propeller 1, wherein the reference antibody is MOR08168, MOR08545, and MOR06706 or the second receptor binding domain competes for binding to LRP6 β-propeller 3 domain with a reference antibody that binds to LRP6 β-propeller 3, wherein the reference antibody is MOR06475, MOR08193, and MOR08473. The claims are drawn to a broad genus of multivalent antibodies that compete with one of the recited reference antibodies. Following a review of the instant specification, it has been determined that numerous species comprises within the claimed genus have been described, and said species includes the claimed reference antibodies: MOR08168, MOR08545, MOR06706, MOR06475, MOR08193, and MOR08473. However the instant claims are broadly drawn to any antibodies that compete with said adequately described reference antibodies, and absent empirical determination, one skilled in the art could not readily envision at least most of the species encompassed by claimed genus of multivalent antibodies. Specifically in the absence of empirical determination one skilled in the art would be unable to determine which heavy and light chain CDR sequences may be combined such that a resultant antibody competes for binding with reference antibodies MOR08168, MOR08545, MOR06706, MOR06475, MOR08193, or MOR0847. As such it is submitted that the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing, and the claims therefore do not satisfy the written description requirement.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The range of species encompassed by the claimed genus is highly variant. Although Applicant has adequately described numerous species encompassed by the claimed genus, due to the substantial variation within the genus and the high level of unpredictability in the art, said adequately described numerous species are not sufficiently representative of the entire genus. Furthermore the specification does not disclose relevant, identifying structural characteristics, in the form of heavy and light chain variable region amino acid sequences, that correlate with the ability to compete with reference antibodies MOR08168, MOR08545, MOR06706, MOR06475, MOR08193, or MOR0847. Structural features that could identify anti-LRP6 antibodies that possess the claimed functional characteristics are absent from the disclosure. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain variable region amino acid sequences, that correlate with the ability to compete with reference antibodies MOR08168, MOR08545, MOR06706, MOR06475, MOR08193, or MOR0847, and because the claimed genus is highly variant, the claimed genus of anti-LRP6 antibodies has not been described. 
Although screening techniques can be used to isolate anti-LRP6 antibodies that possess the claimed functional characteristics, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Applicant’s attention is also directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”
The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, Applicant has recited anti-LRP6 antibodies that compete with reference antibodies MOR08168, MOR08545, MOR06706, MOR06475, MOR08193, or MOR0847. One skilled in the art would appreciate that antibodies that compete with one another commonly bind similar or overlapping antigenic epitopes, and as such the claims encompass anti-LRP6 antibodies that bind similar epitopes compared to the recited reference antibodies. Following a review of the specification it does not appear that the epitopes bound by MOR08168, MOR08545, MOR06706, MOR06475, MOR08193, and MOR0847 have been specifically recited; however even if the epitopes bound by MOR08168, MOR08545, MOR06706, MOR06475, MOR08193, and MOR0847 were known, such a disclosure would not satisfy the written description requirement, because based upon the Memo, it is submitted that adequate description of the antigens (epitopes) bound by the claimed multivalent antibody is not sufficient to adequately describe the genus of antibodies that binds said antigens (epitopes). Furthermore as indicated above, the USPTO Written Description Training Materials, dated 03/25/2008, have been archived and no longer reflect the current state of the law regarding 35 U.S.C. 112(a). 
To conclude given the lack of particularity with which the claimed antibodies are described in the specification, it is the Examiner’s position that in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the members of the genus claimed. Furthermore the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing. The claims therefore fail to satisfy the written description requirement of 35 U.S.C. 112(a).
	Claim 135 is included in the rejection of the claims under 35 U.S.C. 112(a), because the claim recites a multivalent antibody comprising a first receptor binding domain (LRP6 β-propeller 1-binding domain) that comprises six defined CDRs (SEQ ID NO(s): 1-6) or a second receptor binding domain (LRP6 β-propeller 3-binding domain) that comprises six defined CDRs (SEQ ID NO(s): 69-74). In instances where the claimed multivalent antibody comprises the defined CDRs that are comprised within the first receptor binding domain (SEQ ID NO(s): 1-6), one skilled in the art would not be able to readily envision which CDRs that correspond to an LRP6 β-propeller 3-binding domain should be included in the claimed multivalent antibody such that the β-propeller 3-mediated Wnt3a signaling is inhibited. Likewise in instances where the claimed multivalent antibody comprises the defined CDRs that are comprised within the second receptor binding domain (SEQ ID NO(s): 69-74), one skilled in the art would not be able to readily envision which CDRs that correspond to an LRP6 β-propeller 1-binding domain should be included in the claimed multivalent antibody such that the β-propeller 1-mediated Wnt1 signaling is inhibited.
	Claim 136 is included in the rejection of the claims under 35 U.SC. 112(a) for reasons similar to claim 135. Furthermore claim 136 recites that 1) the first receptor binding domain comprises the amino acid sequence of SEQ ID NO: 150, 152, 154, or 156, or an amino acid sequence at least 95% identical to the amino acid sequence of SEQ ID NO: 150, 152, 154, or 156 and 2) the second receptor binding domain comprises the amino acid sequence of SEQ ID NO: 144, 142, 146, or 148 or an amino acid sequence at least 95% identical to the amino acid sequence of SEQ ID NO: 144, 142, 146, or 148. Due to the “95% homology” language, claim 136 allows for variability in the CDRs, and Applicant has not disclosed relevant, identifying characteristics of CDR amino acid sequences (or combinations thereof) that confer upon an antibody the ability to bind LRP6, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind LRP6. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody’s ability to bind antigen. Absent a description of the at least minimal structural features correlating with a functional ability to bind LRP6 which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which heavy and light chain CDR amino acid sequences (or combinations thereof) may be combined such that the resultant heavy and light chain variable regions comprise six CDRs that confer the ability to bind LRP6.
Furthermore while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Accordingly absent empirical determination, one skilled in the art would be unable to predict or envision which CDR residues of SEQ ID NO(s): 142, 144, 146, 148, 150, 152, 154, or 156 could be changed such that the resultant variant CDR residues form an antigen-binding site capable of binding LRP6. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind LRP6, it is submitted that the written description requirement of 35 U.S.C. 112(a) has not been met. 
Accordingly given the unpredictability associated with antibody CDR region changes on antigen binding and given the lack of particularity with which the claimed antibodies are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed invention at the time the application was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642